IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-40074
                         Summary Calendar



          UNITED STATES OF AMERICA,

                               Plaintiff-Appellee,


          v.

          CATHY EDGE BONE,

                               Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                           (6:94-CR-56-4)
_________________________________________________________________
                          December 3, 1996

Before KING, GARWOOD, and DENNIS, Circuit Judges.

PER CURIAM:*

     Cathy Edge Bone appeals her sentence following conviction

for misprision of a felony in violation of 18 U.S.C. § 4.   Bone

argues that the district court erred in finding that she knew or

reasonably should have known that more than $100,000 in funds

derived from drug trafficking were laundered.   Having reviewed




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
the record and the briefs of the parties, we hold that the

district court’s finding was not clearly erroneous.



                            I. BACKGROUND

     Bone was of one of 15 defendants named in a 57-count

indictment including charges for drug-related activities and

money laundering.   Pursuant to a written plea agreement, Bone

pled guilty to a one-count information charging that she

committed the offense of misprision of a felony by concealing the

money laundering activities of her codefendants.    She

subsequently was sentenced to 18 months imprisonment.

     The section of the United States Sentencing Guidelines

applicable to misprision of a felony is 2X4.1, which directs that

the offense level should be nine levels below that for the

underlying offense.    The guideline section for the underlying

offense of money laundering is 2S1.1, which establishes a base

offense level of 20.    According to the presentence report

(“PSR”), three levels were added pursuant to U.S.S.G.

§ 2S1.1(b)(1) because Bone knew that the laundered funds were the

proceeds of unlawful activity involving the manufacture,

importation, or distribution of controlled substances.    An

additional one level was added pursuant to U.S.S.G.

§ 2S1.1(b)(2)(B) because it was determined that Bone was aware of

more than $100,000 being laundered.    The district court overruled

Bone’s objection at sentencing to this one-level increase.     The

                                  2
resulting offense level of 24 was then decreased by nine to yield

an offense level of 15, which was subsequently reduced by two

levels for acceptance of responsibility.

     Bone’s sole challenge on appeal is the addition of the one

level based on knowledge of an amount in excess of $100,000.    The

addition of this level increased the applicable guideline range

from 10-16 months to 10-18 months.



                            II. ANALYSIS

     The guideline for money laundering includes special offense

characteristics that are determined on the basis of acts and

omissions caused by the defendant and all reasonably foreseeable

acts and omissions of others in furtherance of jointly undertaken

criminal activity.   U.S.S.G. § 1B1.3(a)(1)(A), (B).   Application

note 10 under § 1B1.3 states that in the case of misprision, “the

conduct for which the defendant is accountable includes all

conduct relevant to determining the offense level for the

underlying offense that was known, or reasonably should have been

known, by the defendant.”   The determination of what the

defendant knew or should have known is a factual finding.     See

United States v. Warters, 885 F.2d 1266, 1273 (5th Cir. 1989).

Accordingly, we review the district court’s finding for clear

error.   See United States v. Puig-Infante, 19 F.3d 929, 942 (5th

Cir.), cert. denied, 115 S. Ct. 180 (1994).



                                 3
     Bone argues that the presentence report provides no

indication as to what amount of money she knew or should have

known had been laundered by others, but merely states generally

that she was “aware of money laundering activities.”   Bone

acknowledges that the addendum to the PSR refers to paragraphs 13

and 14 of the PSR to support a finding that Bone should have

known that $134,564.94 had been laundered, and that the addendum

states that the investigating agent reported that Bone had

signature authority on the accounts through which money was

laundered.   She asserts, however, that these facts do not support

a finding that she knew or should have known that more than

$100,000 had been laundered.   She argues that paragraphs 13 and

14 do not connect her to the bank accounts into which the cash

was deposited, and that the addendum does not identify the time

frame during which she allegedly had signature authority on the

accounts.    At sentencing, Bone contested her signature authority

on these accounts.   Accordingly, she contends that the one-level

increase in her base offense level for laundering in excess of

$100,000 is “without foundation.”

     The district court adopted the information in the PSR.

Paragraph 13 states that in 1990, Bone’s husband, Erskine Bone,

opened an account at the Farmers and Merchants Bank in Burleson,

Texas and deposited $25,000 into the account during that year.

Bone admitted at sentencing that she was aware that her husband

had received $25,000 from Raymond Bone before Raymond went to

                                  4
jail for drug trafficking.   Paragraph 13 also states that in

1989, Bone purchased the land in Atoka County, Oklahoma that

served as the primary drug manufacturing site, and that the

property owner was paid $4,100 as a down payment.   At sentencing,

Bone denied that she made the $4,100 down payment, but stated

that she signed the contract of sale for the property while

sitting at her dining room table.

     Paragraph 14 of the PSR states that in 1990, Erskine bone

opened an account at the Security One Federal Credit Union in

Arlington, Texas and deposited a total of $105,464.94 in cash

into the account during the years 1990-93.   The addendum to the

PSR states that these deposits consisted of laundered currency,

that Bone had signature authority on the accounts at both Farmers

and Merchants Bank and Security One, and that statements for each

account were mailed to Bone’s residence.

     Bone’s key challenge is to the district court’s finding that

she knew or should have known about the $105,464.94 in deposits.

In addition to the facts stated above, the PSR indicated that at

the time of the offense, Bone and her husband had a legitimate

monthly income of $2,385, but total monthly expenses of $4,970.

Bone was actively involved along with her husband in

methamphetamine distribution.   Bone also owned a tax service and

helped other members of the drug distribution organization file

their taxes.



                                 5
     The district court need only determine its factual findings

at sentencing by a “preponderance of the relevant and

sufficiently reliable evidence.”        United States v. Alfaro, 919

F.2d 962, 965 (5th Cir. 1990).   In resolving any reasonable

dispute concerning a factor important to the sentencing

determination, the court may consider relevant information that

has “sufficient indicia of reliability to support its probable

accuracy.”   U.S.S.G. § 6A1.3(a).       “[A] presentence report

generally bears sufficient indicia of reliability to be

considered as evidence by the trial judge in making the factual

determinations required by the sentencing guidelines.”        Alfaro,

919 F.2d at 966.   “[T]he defendant bears the burden of

demonstrating that the information cannot be relied upon because

it is materially untrue, inaccurate or unreliable.”        United

States v. Angulo, 927 F.2d 202, 205 (5th Cir. 1991).

     Taking into account Bone’s denial of signature authority on

the two bank accounts, we nevertheless conclude that the district

court had before it sufficient reliable evidence from which to

find that Bone either knew or should have known of over $100,000

in laundered funds.   This finding was not clearly erroneous.

     AFFIRMED.




                                    6